HITCHCOCK, J.
The action of replevin is a statutory action, and is brought where goods are wrongfully detained from one entitled to the jiossession of them, who will make affidavit thereof, and that they were not taken in execution against him, nor for the payment of any tax, fine or amercement assessed against him ; 29 O. L. 128. The plea here docs not make a case within the exceptions of the statute, nor any defence to the action.
The demurrer is well taken.
160] *The parties then made up an issue in fact, and went on to 'the jury.
It appeared in evidence that one D. Yail, being possessed of a *161mill, was embarrassed and indebted to the plaintiff. In order to obtain payment of part of his debt, the plaintiff agreed with Vail to deliver wheat at the mill to be manufactured for him by Vail, and packed in barrels. Vail to deliver in Marietta one barrel of flour for every five bushels of wheat, and to have credit for fifty cents fox-each barrel so delivered. The wheat to be kept separate, to be the plaintiff’s, so that Vail’s creditors should not get it. The twelve barrels of flour in dispxxte were xnade of the plaintiff’s wheat, and put in his barrels.
Goddard, for the defendant, and
Vinton, for the plaintiff, argued to the jury.
HITCHCOCK, J. The whole case tux-ns upon the question whether Stone sold this wheat to Vail, or delivered it to him merely to be manufactux-ed. If the former, the defendant is entitled to a verdict; if the latter, the plaintiff. Verdict for the plaintiff. Damages $3.00. Judgment for that sum and costs.